Mr. Justice Thomas delivered the opinion of the court: On September 22, 1931, the Department of Public Works and Building’s awarded a contract to claimant for the construction of Section 143-X on State Bond Issue Route No. 104. Claimant executed the contract and bond required by the department and immediately thereafter commenced performance on the contract. On October 21, 1931, the department notified claimant that payment for work done under the contract could not be made from the general appropriation for such work because the Act under which the contract was awarded had been held invalid by the Supreme Court. The contract was made and the work thereunder performed in good faith, both the department and claimant believing it to be valid. The department and the Attorney General have stipulated that claimant is entitled to the sum of $11,784.53, for the work done by it and claimant is therefore awarded that sum in compliance with said stipulation.